Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Niagara County [Richard C. Kloch, Sr., A.J.], entered January 20, 2009) to review a determination of respondent Gladys Carrion, Commissioner, New York State Office of Children and Family Services. The determination denied the application of petitioners to amend an indicated report of child maltreatment to an unfounded report and to seal the amended report.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Hurlbutt, J.E, Centra, Peradotto, Cami and Gorski, JJ.